Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The cited limitations have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
 Since the claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Generic place holder “means”
Functional Language 
Interpretation from written description citations from PGPUB
1, 2 & 5   
a flow generator
to move a gas to the container
[0017 the flow generator 20 may receive the gas from a pump (not shown) generator 20 may be a fluidizer plate to allow the gas to enter into the container 15 as vacuum source connected to the container 15 draws the gas in via the flow generator 20. 
1, 3, 4, 8 & 9
measurement engine 
to calculate a mass of the powder based on a fluidized pressure differential between the first fluidized pressure and the second fluidized pressure,
[0023 The measurement engine 35 may include a central processing unit (CPU), a microcontroller, a microprocessor, a processing core, a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), or similar. The measurement engine 35 may include a memory storage unit to store various instructions for execution. In particular, the measurement engine 35 may execute instructions stored on the memory storage unit to carry out various functions and to estimate the mass of powder in the container 15]
6
a selection engine 
to make a determination whether the mass is to be calculated via the fluidized state or via the stationary powder in the powder pack state
[0034 The controller includes a measurement engine 135, a selection engine 150, a verification engine 155, a communication interface 160, and a memory storage unit 165].
8 & 9
a verification engine 
to verify the mass calculated by the measurement engine.
[0034 The controller includes a measurement engine 135, a selection engine 150, a verification engine 155, a communication interface 160, and a memory storage unit 165].

 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claims 12 & 14 have extraneous words that distract from the claim language.  Claim 12 has an extra term “providing” and Claim 14 uses an unneeded phrase “when executed further”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 4, 6 & 13 do not distinctly claim elements by using the term “is to” rather than a distinct claiming of “configured to” when tying elements to their function in the element’s initial recitation. 

Claims 1, 6 & 10 also use “is to” in the passive voice which is unclear as to whether the function following “is to” is required. Active voice clearly claims the function.

Claim 3 uses the term “to allow” which is unclear on how the measurement engine is performing the describe calculation.  It seems the measurement engine in order to calculate density needs a value provided by the pressure sensor. 

All dependent claims are rejected for their dependence on a rejected base claim.

Suggested changes to resolve 112(b) rejections. 
1. (currently amended) An apparatus comprising: a container to store a powder; a flow generator to move a gas to the container, wherein the flow generator is configured to move the gas at a first velocity and a second velocity, the first velocity to fluidize the powder in a fluidized state, and the second velocity to pass through stationary powder in a powder pack state; a first fluidized pressure sensor to measure a first fluidized pressure in the container in the fluidized state maintained by the flow generator; a second fluidized pressure sensor to measure a second fluidized pressure in the container in the fluidized state maintained by the flow generator; a first pack pressure sensor to measure a first pack pressure in the container within a first height in a powder pack as the gas is passed through the powder in the powder pack state by the flow generator; a second pack pressure sensor to measure a second pack pressure in the container within a second height in the powder pack as the gas is passed through the powder in the powder pack state by the flow generator; and a measurement engine in communication with the first fluidized pressure sensor, the second fluidized pressure sensor, the first pack pressure sensor, and the second pack pressure sensor, wherein the measurement engine is configured to calculate a mass of the powder based on a fluidized pressure differential between the first fluidized pressure and the second fluidized pressure, and wherein the measurement engine s 1885745586 the mass of the powder based on a pack pressure differential between the first pack pressure and the second pack pressure.  


2. (currently amended) The apparatus of claim 1, wherein the flow generator s a fluidization burst to provide the fluidized state temporarily.  

provide a measurement engine a value to calculate a density. 
 
4. (currently amended) The apparatus of claim 3, wherein the measurement engine isconfigured to calculate the mass of the powder based on the fluidized pressure differential instantaneously upon receiving a confirmation of the fluidized state.  

5. (currently amended) The apparatus of claim 1, wherein the flow generator s an aeration burst to level the powder to form the powder pack.  

6. (currently amended) The apparatus of claim 1, further comprising a selection engine configured to determine whether the mass is 

7. (previously presented) The apparatus of claim 6, wherein the determination is based on a volume of the container.  

8. (currently amended) The apparatus of claim 1, further comprising a verification engine configured to verify the mass calculated by the measurement engine.  

9. (previously presented) The apparatus of claim 8, wherein the verification engine compares the mass calculated by the measurement engine via the fluidized state with the mass calculated via the stationary powder in the powder pack state.  

10. (currently amended) A method comprising:  1985745586 moving a gas through a powder at a first velocity, wherein the first velocitys the powder; measuring a first fluidized pressure at a first fluidized pressure sensor; measuring a second fluidized pressure at a second fluidized pressure sensor, wherein the first fluidized pressure sensor and the second fluidized pressure sensor are disposed at different heights in a container; calculating a fluidized-based mass of the powder based on a fluidized pressure differential between the first fluidized pressure and the second fluidized pressure; moving the gas through the powder at a second velocity, wherein the second velocity s through the powder without a disturbance in the powder; measuring a first pack pressure at a first pack pressure sensor; measuring a second pack pressure at a second pack pressure sensor, wherein the first pack pressure sensor and the second pack pressure sensor are disposed within a powder pack at different heights in the container; calculating a packed bed mass of the powder based on a pack pressure differential between the 

11. (previously presented) The method of claim 10, wherein verifying comprises determining whether the fluidized-based mass and the packed bed mass are within a predetermined threshold.  

12. (currently amended) The method of claim 10, wherein moving the gas through the powder at the first velocity comprises 

13. (currently amended) A non-transitory machine-readable storage medium encoded with instructions executable by a processor of an electronic device configured to[[: ]]receive a first fluidized pressure from a first fluidized pressure sensor; receive a second fluidized pressure from a second fluidized pressure sensor, wherein the first fluidized pressure sensor and the second fluidized pressure sensor are disposed at different heights in a container; calculate a fluidized-based mass of a powder in the container based on a fluidized pressure differential between the first fluidized pressure and the second fluidized pressure; receive a first pack pressure from a first pack pressure sensor; receive a second pack pressure from a second pack pressure sensor, wherein the first pack pressure sensor and the second pack pressure sensor are disposed within a powder pack at different heights in the container; calculate a packed bed mass of the powder based on a pack pressure differential between the first pack pressure and the second pack pressure; and  2185745586output a mass of the powder in the container, wherein the mass of the powder in the container is based on one of the fluidized-based mass or the packed bed mass.  

14. (currently amended) The non-transitory machine-readable storage medium of claim 13, wherein the instructions 
 
15. (previously presented) The non-transitory machine-readable storage medium of claim 14, wherein verification of the mass of the powder comprises determining whether the fluidized-based mass and the packed bed mass are within a predetermined threshold.




Indication of Allowable Subject Matter
 
Claims 1-15 would be allowable if:
Rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-15 are objected to.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 1 & 13. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide an apparatus and method for determining a mass of powder in a container where a flow generator to move a gas to the container, with a flow generator to move the gas at a first velocity and a second velocity, the first velocity to fluidize the powder in a fluidized state, and the second velocity to pass through stationary powder in a powder pack state;  first and second  fluidized pressure sensor to measure fluidized pressure in the container in the fluidized state maintained by the flow generator and a first and second packed pressure sensor for measuring packed powder in the container and where the measurement engine is to calculate a mass of the powder based on a fluidized pressure differential between the first fluidized pressure and the second fluidized pressure, and wherein the measurement engine is to calculate 1885745586 the mass of the powder based on a pack pressure differential between the first pack pressure and the second pack pressure.  Seitz (US 6494645) has an air inlet (24) at the bottom of the powder container (20).  Seitz has the two fluidized pressure sensors (36 & 38) for differential pressure measurements and determines weight using the pressure difference. However, Seitz does not disclose the flow generator to move a gas at a second velocity (lower 

Regarding Dependent Claims 2-9, 11-12 & 14-15.  The dependent claims are indicated as allowable due to their dependence on the allowable material indicated in the base claims. The dependent claims further define the invention over the nearest reference by claiming additional feature of adding a pressure sensor to determine density and evaluating when to use the fluidized powder mass measurement over the packed powder mass measurement depending on volume of the container.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20210114301  
FRUTH; CARL
Fluidized powder with single pressure sensor
CN 209455111  
ZHANG, Li-ning
Fluidized powder with single pressure sensor
JP 2014516892  
ステファン  ネッテスハイム
Uses pressure differential to control flow but not to estimate weight
JP 2002296886  
MAKINO KUNIO
Estimates weight of fluidized powder but not packed powder
JP 2005075359  
YAMAGUCHI YOHEI
Does not estimate fluidized powder weight
CN 112657436  
ZHANG, GANG et al.
Estimates weight of fluidized powder but not packed powder




                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856